This appeal is from a determination of deficiencies in income and profits tax for the years 1917 and 1918 in an amount less than $10,000. In its petition the taxpayer alleges that the Commissioner has erroneously disallowed the deduction from gross income of each of the years 1917 and 1918 of losses sustained as a result of beetle damage *512in its timber reserves. No evidence in support of the allegation of error was introduced at the hearing.
FINDINGS OF FACT.
The taxpayer is a California corporation with its principal office at Los Angeles. In an audit of its income-tax returns for the years 1917 and 1918 the Commissioner disallowed the deduction of $5,982.32 and $8,466.52, respectively, as loss from beetle damage. This loss was predicated upon a claimed value of timber at March 1, 1913, in excess of cost.
DECISION.
The determination of the Commissioner is approved.
ARTjndell not participating.